[DO NOT PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                              FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                       U.S.
                               ________________________ ELEVENTH CIRCUIT
                                                                        APR 4, 2011
                                      No. 10-12478                      JOHN LEY
                                  Non-Argument Calendar                   CLERK
                                ________________________

                         D.C. Docket No. 6:08-cr-00217-JA-DAB-1

UNITED STATES OF AMERICA,

llllllllllllllllllll                                              l Plaintiff-Appellee,

                                          versus

DWAYNE A. THOMPSON,
a.k.a. Lester Leonard Moore,

llllllllllllllllllll                                            l Defendant-Appellant.

                               ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                               ________________________

                                       (April 4, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         Joseph R. Johnson, appointed counsel for Dwayne A. Thompson in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Thompson’s convictions and sentences are AFFIRMED.




                                         2